ft Walved Heq rho

FILED

IN THE US DISTRICT COURT FOR EASTERN VIRGINIA
Hig RAY ib Poe au

EMMANUEL OGEBE

1025 CONNECTICUT AVE NW
#1000

WASHINGTON DC 20036

Plain tiff,
v.

DOW JONES & COMPANY,
1211 AVENUE OF THE AMERICAS,

NEW YORK, NY 10036

DREW HINSHAW,
1211 AVENUE OF THE AMERICAS,

NEW YORK, NY 10036

JOE PARKINSON,
1211 AVENUE OF THE AMERICAS,
NEW YORK, NY 10036
And
GBENGA AKINGBULE,
1211 AVENUE OF THE AMERICAS,
NEW YORK, NY 10036
Defendants.

MOTION EX PARTE

GEER USO!

ete eee
TR eb
SBS

ALEXARGIUA, VikGialA

Civil Action No. 1:19CV426

REISSUE OFS

MONS

Now comes Plaintiff Emmanuel Ogebe seeking a reissue of the summons in his

Complaint against Defendants Wail Street Journal, Dow Jones Company, Drew Hinshaw, Joe

Parkinson and Gbenga Akingbule and states the following:

ACTS

1. Plaintiff Emmanuel Ogebe received a rejection letter from CT Corp

denying they were registered agents for the Plaintiff.
2. CT Corp’s letter claimed that it had duly notified the court of said
rejected service. The rejection letter is attached as a exhibit A.

3. Upon inquiry at the Clerk’s office, Plaintiff was informed that no
communication was received from CT Corp about or containing the summons

4, Upon further inquiry at CT Corp’s intake office, they admitted that they
did not in fact mail anything to the court and that they would not relinquish the
summons in their custody as it had their “name on it.”

5. Upon a series of written appeals to CT’s correspondence office, the
following day, they claimed no longer to be in possession of the summons and are
therefore unable to produce the originals.

6. CT Corp declined to explain why they misrepresented that they had
mailed the court or what happened to the summons. Correspondence with CT Corp is
attached as exhibit B.

In consequence thereof, Plaintiff prays the court to:
1. Reissue the summons against the Defendants
2. Issue a subpoena to CT Corp to produce the original summons. CT’s address is
1015 15" st. NW, #1000, Washington DC 20005.
3. Authorize the use of scanned copies of the summons
Respectfully,
Emmanuel Ogebe

Plaintiff
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRIGINIA

DIVISION

Piaintiff(s),
Vv.

Dow Sores % Company et o\

Defendant(s). —

Civil Action Number: \: \" CV Cf 2 (

 

LOCAL RULE 83.1(M) CERTIFICATION

I declare under penalty of perjury that: ~
No attorney has prepared, or assisted in the preparation of Misti To VE Sour

1 (Title of Document)
eawmanwh Og hoe
Name of "Che Type)

Signature of Pro $3 Party

Executed on: al Lf | | 4 (Date)

OR

The following attorney(s) prepared or assisted me in preparation of

 

(Title of Document)

 

(Name of Attorney)

 

(Address of Attorney)

 

(Telephone Number of Attorney)
Prepared, or assisted in the preparation of, this document

 

(Naime of Pro Se Party (Print or Type)

 

Signature of Pro Se Party

Executed on: (Date)
